Title: To George Washington from James Simpson, 24 September 1795
From: Simpson, James
To: Washington, George


          
            Sir
            Gibraltar 24th September 1795.
          
          I have not before intruded on Your Excelly since I had the honor of being encharged with Renewal of the Treaty between Morrocco and the United States. I did not however fail to take every opportunity of advising the Secretary of State my proceedings in detail, for your information; and it will afford me infinite satisfaction, to receive your approbation thereof.
          I had it in charge from Coll Humphreys to transmit to him such Treaty, Act or Instrument as I might receive expression of His Impl Majesty being at Peace with the United States of America, with which I have been desirous of complying; and in that view have kept untill now the letter from His Imperial Majesty to Your Excellency, in daily hopes of hearing of Coll Humph⟨reys⟩ return to Lisbon, but being disapoint⟨ed⟩ in that particular, and continuing with⟨out⟩ any intelligence whatever on the Colone⟨l’s⟩ movements, I have taken the resolution of transmitting, by this opportunity of the Brig Rover Arthur Smith Master for Baltimore said letter, and you wi⟨ll⟩ of consequence receive it herewith.
          I will not trouble Your Excelly with a repetition on the information you will have received from my communica⟨tions⟩ to the Secretary of State, on the occurrences during my Negotiation with His Imperial Majesty, but I beg to add that I have well founded motives for believing, that his accquiessence at last to my sollicitations, proceeded from a conviction wrought on his mind, by the representations I found means to have made to him, that it is incumbent on whoever may be Emperor of Morrocco, to fulfill the engagements of his Father Sidy Mohamet; from this I would gladly hope, Muley Soliman will, as he has promised, continue at Peace and Friendship with the United States, on the same footing his Father was.
          As the Rover is a fast sailing Vessel, I think it highly probable she may carry first news of Mr Donaldsons happy success at Algiers—I am therefore induced to trou⟨ble⟩ Your Excellency with two letters I received yesterday from that Gentleman & Mr Morp⟨hy⟩ on the subject, highly gratified in having the honor of transmitting information of such a pleasing Nature. With the strongest attachment to the Interests of the United

States of America I have the honor to be Sir Your Most Obedient and devoted Humble Servant
          
            James Simpson
          
        